The Court at General Term, said:
“No authoritative statement being made, on the part of the plaintiff, that all the testimony taken at the trial is included in the record, it must be presumed that the findings of fact are supported by competent and sufficient evidence. Porter v. Smith, 35 Hun 118. A close and careful consideration of the pleadings, the plaintiff’s requests to find, the findings of fact, and the conclusions of law thereon, have satisfied me that no error has been committed by the court below, and that the plaintiff has not shown himself to be entitled to the judgment or relief demanded in his complaint, or to any judgment in his favor or relief in this action.
Memorandum by O’Gorman, J.; Sedgwick, Ch. J., and Freedman, J., concur.
Judgment and order affirmed with costs on the opinion of the trial judge.